Citation Nr: 1216820	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected right ankle disability.   

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

5.  Entitlement to service connection for tinnitus.

6.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.

7.  Entitlement to service connection for a low back disability.

8.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral leg disability to include shin splints.

9.  Entitlement to service connection for bilateral leg disability, to include shin splints.

10.  Whether new and material evidence has been received to reopen the claim for service connection for a left foot and left big toe disability.

11.  Entitlement to service connection for a left foot and left big toe disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1987 to September 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the RO.

The Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a higher initial rating for a right ankle disability, as well as the service connection issues on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss, tinnitus, a low back disability, a bilateral leg disability to include shin splints, and a left foot and left great toe disability.  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal.   

2.  The evidence received since the September 2006 rating decision is neither cumulative in nature nor repetitive of that previously addressed and relates to unestablished facts that tend to substantiate the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

2.  New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

3.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

4.  New and material evidence has been received to reopen the claim of service connection for a bilateral leg disability to include shin splints.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

5.  New and material evidence has been received to reopen the claim of service connection for a left foot disability to include a left great toe disability.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Here, the Board reopens prior final decisions regarding service connection claims for bilateral hearing loss, tinnitus, low back disability, bilateral leg disability and left foot/toe disability.  These claims are further addressed with additional development in the remand section of this opinion.  As final decisions are not reached, the Board need not discuss VCAA compliance at this time.

II.  New and Material Evidence 

Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a sensorineural hearing loss became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis

In a September 2006 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss, tinnitus, low back disability, a bilateral leg disability to include shin splints, and a left foot and left great toe disability.  The evidence considered at the time of this decision consisted of the service treatment records.  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal.

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In October 2004, the Veteran petitioned to reopen.

The Board finds the evidence submitted since the September 2006 rating decision to be new and material.  The evidence received since the September 2006 rating decision is neither cumulative in nature nor repetitive of that previously addressed and relates to an unestablished fact that tends to substantiate the claims.

Bilateral Hearing Loss

The claim for service connection for bilateral hearing loss was initially denied in September 2006 because there was no evidence of current bilateral hearing loss as defined by VA that was related to service.

The Board finds the evidence submitted since the September 2006 rating decision to be new and material for the purpose of reopening the claim.  

The evidence submitted since September 2006 includes VA treatment records dated from September 1997 to December 2010, a February 2009 VA audiometric examination, lay statements by the Veteran concerning his noise exposure in service, and the Veteran's testimony at the hearing before the Board in March 2011.  

In the March 2008 application for compensation benefits, the Veteran stated that he sustained hearing loss due to noise exposure from an armored tank.  In an April 2008 statement, the Veteran stated that he was in an armored division and he was routinely exposed to acoustical trauma.  

At the hearing before the Board in March 2011, the Veteran stated that he began to notice hearing loss in basic training as a tanker.  He indicated that helmets do not offer very much protection when a round goes off.  He stated that he was exposed to constant gunnering for six to eight months.  

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  

This evidence is material because it includes a lay description of decreased hearing acuity in service in conjunction with significant noise exposure in service.  This evidence raises a reasonable possibility of substantiating the claim.  

The Board finds that this evidence contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, on this record, the evidence is new and material.  The claim for service connection for bilateral hearing loss is reopened and must be addressed on the merits.  

In conclusion, the evidence received since the September 2006 rating decision is new and material to reopen the claim of service connection for bilateral hearing loss.   

Tinnitus

The claim for service connection for tinnitus was initially denied in September 2006 because there was no evidence of current tinnitus that was related to military service.   

The Board finds the evidence submitted since the September 2006 rating decision to be new and material for the purpose of reopening the claim.

The evidence submitted since September 2006 includes VA treatment records dated from September 1997 to December 2010, a February 2009 VA audiometric examination, lay statements by the Veteran concerning his noise exposure in service, and the Veteran's testimony at the hearing before the Board in March 2011.  

In the March 2008 application for compensation benefits, the Veteran stated that he sustained tinnitus due to noise exposure from an armored tank.  In an April 2008 statement, the Veteran stated that he was in an armored division and he was routinely exposed to acoustic trauma.  

At the hearing before the Board in March 2011, the Veteran stated that he began to notice ringing in the ears in basic training as a tanker.  He indicated that helmets do not offer very much protection when a round goes off.  He stated that he was exposed to constant gunnering for six to eight months.  

The February 2009 VA audiometric examination report indicates that the examiner opined that the tinnitus was not the result of military service.  

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  In particular, the Veteran has alleged inservice onset of tinnitus which could provide an independent basis for a service connection award.  Thus, this evidence raises a reasonable possibility of substantiating the claim.  Thus, on this record, the evidence is new and material.  The claim for service connection for tinnitus is reopened and must be addressed on the merits.  

In conclusion, the evidence received since the September 2006 rating decision is new and material to reopen the claim of service connection for tinnitus.

Low Back Disability

The claim for service connection for a low back disability was initially denied in September 2006 because there was no evidence of current low back disability that was related to service.  

The Board finds the evidence submitted since the September 2006 rating decision to be new and material for the purpose of reopening the claim.  

The evidence submitted since September 2006 includes VA treatment records dated from September 1997 to December 2010, and the Veteran's testimony at the hearing before the Board in March 2011.  

In the March 2008 application for compensation benefits, the Veteran stated that he injured his back in a tank.  

At the hearing before the Board in March 2011, the Veteran stated that he had problems with his back in service when he was a tanker.  He indicated that he constantly had problems with his back, for instance when he had to get in and out of the tank.  He stated that he had to fit through a hole the size of his body to get in or out of the tank.  He stated that he also hit his back on a turret ring.  He stated that he treated his back with Motrin, ice packs, and C packs.  

VA treatment records show that the Veteran has current complaints of back pain.  See the VA treatment records dated in October 2010, April 2010, and January 1999.  The January 1999 VA treatment record indicates that the Veteran reported having severe back pain.  A June 2008 VA internal medicine treatment record indicates that the Veteran reported having low back pain of approximately 10 years duration.  The Veteran reported that he had no known injury to the back and no radiation of pain to the legs.  The assessment was lumbosacral pain without a radicular feature.  

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  

This evidence is material because it addresses an unestablished fact which is whether the Veteran sustained a back injury in service and whether the Veteran currently has a back disability or symptoms.  

The Board notes that the Veteran is competent to describe first hand experiences such as injuring his back while working as a tanker.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (The Veteran is competent to report on factual matters of which he had firsthand knowledge).  The Veteran is also competent to report observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's statements are consistent with his military service.

The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  The statements from the Veteran provide information about the back injury in service.  The Board finds that this evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, on this record, the evidence is new and material.  The claim for service connection for a low back disability is reopened and must be addressed on the merits.  

In conclusion, the evidence received since the September 2006 rating decision is new and material to reopen the claim of service connection for a low back disability.

Bilateral leg disability to include shin splints

The claim for service connection for a bilateral leg disability was initially denied in September 2006 because there was no evidence of current bilateral leg disability that was related to service.  

The Board finds the evidence submitted since the September 2006 rating decision to be new and material for the purpose of reopening the claim.  

The evidence submitted since September 2006 includes VA treatment records dated from September 1997 to December 2010 and the Veteran's testimony at the hearing before the Board in March 2011.  

In the March 2008 application for compensation benefits, the Veteran stated that he had shin splints and residual pains in both legs.   

At the hearing before the Board in March 2011, the Veteran stated that shin splints began in basic training.  He reported that he had repeated problems with the shin splints.  The Veteran stated that he went to sick call, he was given some medicine, and he had to go right back and finish the mission.  

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  

This evidence is material because it addresses an unestablished fact which is whether the Veteran had shin splint or leg symptoms in service.  

The Veteran is also competent to report observable symptoms such as pain in the shins.  See Falzone, 8 Vet. App. at 403.

The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  The statements from the Veteran provide information about the symptoms in service.  The Board finds that this evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, on this record, the evidence is new and material.  The claim for service connection for a bilateral leg disability and shin splints is reopened and must be addressed on the merits.  

In conclusion, the evidence received since the September 2006 rating decision is new and material to reopen the claim of service connection a bilateral leg disability and shin splints.

Left foot disability to include a left great toe disability

The claim for service connection for left foot disability to include a left great toe disability was initially denied in September 2006 because there was no evidence of a left foot disability to include a left great toe disability that was related to service.  

The Board finds the evidence submitted since the September 2006 rating decision to be new and material for the purpose of reopening the claim.  

The evidence submitted since September 2006 includes VA treatment records dated from September 1997 to December 2010, a May 2008 VA examination, and the Veteran's testimony at the hearing before the Board in March 2011.  

The May 2008 VA examination report indicates that x-ray examination of the left foot was within normal limits and there was no pathology to render a diagnosis pertinent to the first digit on the left foot.  The examiner opined that the Veteran did not have a current diagnosis due to the trauma to the left big toe and left foot sustained in service.   

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.  

This evidence is material because it addresses an unestablished fact which is whether the Veteran currently has a left foot or left great toe disability due to an injury in service.

The Board finds that this evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, on this record, the evidence is new and material.  The claim for service connection for a left great toe and left foot is reopened and must be addressed on the merits.

In conclusion, the evidence received since the September 2006 rating decision is new and material to reopen the claim of service connection for a left great toe and left foot.


ORDER

As new and material evidence was received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence was received to reopen the claim of service connection for tinnitus, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence was received to reopen the claim of service connection for a low back disability, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence was received to reopen the claim of service connection for a bilateral leg disability to include shin splints, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence was received to reopen the claim of service connection for a left foot disability to include a left great toe disability, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Court has held that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Right ankle

There is evidence of record which tends to show that the service-connected right ankle disability may have increased in severity since the May 2008 VA examination.

At the hearing before the Board in March 2011, the Veteran stated that he wore an ankle brace on his right ankle.  The Veteran indicated that he took pain medication every morning to treat the ankle pain.  VA treatment records dated from 2008 to 2010 show that the Veteran sought medical treatment for chronic ankle pain.

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the right ankle disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Hearing loss and tinnitus

The Veteran had approximately 7 years of active service as a tanker.  Clearly, the Veteran had extensive military noise exposure.  A February 2009 VA audiology opinion states that it is unlikely that the Veteran's tinnitus is the result of military service.  No specific rationale was provided other than stating that military records were negative for hearing loss and tinnitus.

According to Veterans Benefits Administration (VBA) Training Letter 10-02 (Mar. 18, 2010), there are multiple potential causes for tinnitus including acute noise exposure.  It is also observed that the onset of tinnitus may be sudden or gradual with the individual being unable to determine the onset.  It is further observed that tinnitus can be triggered months or years after an underlying cause so that the possibility of delayed-onset tinnitus must be considered.

Given the information provided by VBA, the Board finds that the February 2009 VA audiology examination is inadequate for rating purposes as the examiner failed to provide a rationale as to whether the Veteran's tinnitus is related to acoustic trauma during service.  The Board defers consideration of the hearing loss claim pending additional VA examination.

Low back, bilateral leg and left foot

The Veteran contends that he has a low back disability and a bilateral leg disability to include shin splints that began in service.  Service treatment records show that the Veteran had complaints of leg, knee, and back pain in service.  A June 1990 service treatment record indicates that the Veteran reported having pain for one year in his left and right legs.  The assessment was suspect shin splints of the left and right legs.  An October 1990 service treatment record notes that the Veteran reported having an injury to his knees in the field.  He reported that two shells were dropped on his knees.  X-ray examination of the knees was within normal limits.  The assessment was status post trauma.  

An October 1991 service treatment record indicates that the Veteran reported having right knee pain on and off for two years.  A July 1993 treatment record indicates that mild retro-patellofemoral pain syndrome by history was assessed.  A July 1994 service treatment record indicates that the Veteran reported that his knees hurt when he walked and the pain went down into the shins.  It was noted that he had an unusual pain in his back.  

At the hearing before the Board in March 2011, the Veteran stated that shin splints began in basic training.  He reported that he had repeated problems with the shin splints, he went to sick call, he was given some medicine, and he had to go right back and finish the mission.  

At the hearing before the Board in March 2011, the Veteran stated that he had problems with his back in service when he was a tanker.  He indicated that he constantly had problems with his back, for instance when he had to get in and out of the tank.  He stated that he had to fit through a hole the size of his body to get in or out of the tank.  He stated that he also hit his back on a turret ring.  He stated that he treated his back with Motrin, ice packs, and C packs.  

VA treatment records show that the Veteran has current complaints of back pain.  See the VA treatment records dated in October 2010, April 2010, and January 1999.  The January 1999 VA treatment record indicates that the Veteran reported having severe back pain.  A June 2008 VA internal medicine treatment record indicates that the Veteran reported having low back pain of approximately 10 years duration.  The Veteran reported that he had no known injury to the back and no radiation of pain to the legs.  The assessment was lumbosacral pain without a radicular feature.  

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of current symptoms, symptoms and medical treatment in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that an examination is needed to determine whether the Veteran has a current low back disability and a bilateral leg disability that had its clinical onset in service or is medically related to injury or event in service.

The Board next notes that the Veteran injured his left toe, when a barrel dropped upon it, in June 1988.  A VA examiner in May 2008 found no residuals from this injury.  However, the examiner did not explain the etiology of left foot tenderness demonstrated on examination.  As such, this examination report must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311.

On remand, the RO should obtain all records of the Veteran's VA treatment for the disabilities at issue since December 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the remaining claim is REMANDED to the RO for the following action:

1.  Associate with the record copies of all relevant treatment records within the VA healthcare system since December 2010.

2.  Upon completion of the above, schedule the Veteran for a VA examination to determine the severity of the service-connected right ankle disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report all manifestations of the right ankle disability.  The examiner should report the range of motion of the right ankle in degrees including plantar flexion and dorsiflexion.  The examiner should indicate whether there is ankylosis of the right ankle and whether there is abduction, adduction, inversion, and/or eversion deformity.

The examiner should report whether the right ankle disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should provide a complete rationale for any opinion provided.  

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of the claimed hearing loss and tinnitus disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  Following examination, the examiner is requested to address the following questions

      a) determine whether the Veteran has a current right and/or left ear hearing loss disability per VA standards and, if so, provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of exposure to noise trauma during service or is otherwise related to active service; and 

      b) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or is otherwise related to active service?

In providing the opinion, the examiner is requested to address the following:

* provide a rationale as to whether there is any medical reason to accept or reject the theory that the extent of the Veteran's noise exposure during active service has caused or contributed to his current tinnitus disability - including the potential for delayed-onset tinnitus as noted in VBA Training Letter 10-02 (Mar. 18, 2010).

4.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed low back, bilateral leg and left foot disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the claimed low back and bilateral leg disabilities.

All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any low back disability and bilateral leg disability found on examination.

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current low back and/or bilateral leg disability had its clinical onset during the Veteran's period of active service or are medically related to service including the injuries and symptoms in service.   

The examiner should also reexamine the Veteran's left foot and provide opinion as to whether any current disability is related to the left foot injury in June 1988, to include the left foot tenderness noted on VA examination in May 2008.

In providing the opinion, the examiner is requested to address the following:

* the June 1990 treatment of shin splints reportedly of 1 years' duration;
* an October 1990 treatment for bilateral knee injury;
* the October 1991 report of intermittent right knee pain of two years' duration;
* the July 1993 assessment of mild retro-patellofemoral pain syndrome by history;
* the July 1994 report of bilateral knee and back pain;
* the Veteran's credible testimony of rigorous military duties, having one instance of injury hitting his back on a turret ring, and treatment with Motrin, ice packs and C packs;
* a January 1999 VA treatment record for severe back pain;
* a June 2008 VA treatment record reflecting report of a 10 year history of back pain; and
* whether there is any medical reason to accept or reject the theory that the Veteran manifests current disabilities of the low back, both legs and/or left foot which had its onset in service or is otherwise related to events during service.

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

5.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


